SEPTEMBER 28, 201 7
                                                                       TO BE PUBLISHED

                 ~upmnt filnurl nf ~~~ jA
                            .    2017~SC-000142-KB        .      .
                                                                                      l
                                                                                      .

                                                              [Q) ~U~(~lro)t1 I(,~ <2JWldt1,DC.
 KENTUCKY BAR ASSOCIATION                                                       MOVANT.



. v.                             IN SUPREME COURT



 JAMES GRANT KING                                                          RESPONDENT


                                          AND
                                   201 7 -SC-000245


 JAMES GRANT KING                                                               MOVANT



 v.                             IN SUPREME COURT



·KENTUCKY BAR ASSOCIATION                                                  RESPONDENT .




                                OPINION AND ORDER

       Movant, James Grant King, Kentucky Bar Association (KBA) Number

 88465, 1 admits to violating the Kentucky Rules of Professional Conduct and



       I King was admitted to the practice of law in Kentucky on October. 23, 2000,
 and his bar roster address is 115 Noah Cove, Suite A, Paducah, Kentucky 42003.
 moves this Court to impose the sanction of permanent disbarment. The KBA

 has no objection to King's motion.


                                   I. BACKGROUND

         The. misconduct leading up to King's motion to resign under_ terms of

 permanent
     .
           disbarment spans six KBA files and
                                           .
                                              occurred- over.the course of
                                                                        \..




 more than a decade .. Only one of the files has progressed to the point of the
                '                              .
 KBA issuing charges; however, King acknowledges that sufficient facts exist in

 the remaining files to justify the issuance of charges. ·In order to terminate all

 KBA proceedings, he seeks to resign under terms of pe~anenf disb_arment. ·

         The facts contained in the KBA files are disconcerting to say the least.

 On separ.ate occasions, ·King used various clients' funds for his personal use.

To do so, King used an assortment of tactics. He lied about S(_!ttlement·

agreements, failed to reimburse entities with subrogation interests, wrote cold

checks, and falsified information. King has since been indicted on three _felony

charges related to fraud he perpetrated after defaulting on a loan.

       A. KBA File 16-DIS-0012

         King represented Duane Isbell in a personal injury actibn in 2006. An

agreed order was entered in 2007 stating Isbell would receive $75,000, but

would be required to. reimburse Medicare for his medical bills. King placed

$20,000 of_ the settlement in escrow, purportedly to pay Medicare following

negotiations of the total bill. King collected his fee out of the remaining

$55,000, then di~tributed the balance to Isbell. King.negotiated a

. reimbursement total of almost $14,000 with Medicare in 2008 and sent Isbell a
   -                                  .
                                          2
letter in 2009 indicating he paid Medicare. In 2010, King gave Isbell a check

for around $6,000, which should have been.the balance remaining in the

escrow account after paying Medicare. Isbell grew concerned when years

passed without him receiving a release from Medicare. In 2013, King sent

Isbell a letter and a second check purportedly to Medicare from a separate

escrow account. However,. that account had been
                                            .
                                                drained of funds.

      In 2016, MediCare told      Isb~ll   it had never received a check from King and

that interest had accrued over the years. Isbell's balance at that time was

more than $25,000. Isbell and Medicare both requested a copy of the cancelled

check from King, but King responded to neither party.

      The Inquiry Commission charged King with violating SCR 3.130-1.3 for
                                    '        '   '   ~                        '


failing to pay Medicare on Isbell's behalf, -1.15(a) for comingling funds, and -

8A(c) for deceiving Isbell with a check written to Medicare from an account he

.knew had a 2,:ero balance and dishonestly misappropriating the funds he

should have used to pay Medicare.

   B. KBA File--16-DIS-0393

      Bruce Jett, King's neighbor, loaned King $97,500. Under the terms of

the promissory note, King was to pay interest of 3.5% per annum and pay the

loan off in full within a year. King also signed_ the title of a bass boat over to.

Jett as   collater~l.   After King failed to make any payments on the loan, Jett

attempted to transfer the title to the      boa~         into his name as partial payment for

the debt. However, King had fraudulently applied for a lost title and used. the

copy to sell the boat to another .individual. King apparently used the funds to


                                                 3
                                                                                        /




purchase another boat. King gave the new boat to Jett as ·partial repayment,

but Jett had to .pay a balance on the boat, as King could not pay the difference.

As of the time this ca.se was filed, King still owed Jett approximately $30,000, /

with interest continuing to accrue.

      Based on these actions, the McCracken County Grand Jury indicted King
                      ..                                                     .
of three felonies: defrauding a secured creditor, entering fals_e information. to

produce a title document, and theft by deception.

      The Inquiry Commission has not issued a formal
                                                 .,  charge related to this

KBA file, as it placed the case in abeyance pending the outcome of the _

underlying criminal charges.

   C. KBA File 17-DIS-0067
      Randall and Holley ReaViis hired King to represent them in a car wreck

case. The   Re~vises       also granted King a limited power of attorney. King signed

an agreement on behalf of Holley, settling her case for $33,000 and releasing

all clai~s. However, in spite of this settlement, King continued to advise the
                          c
Reavises that their case was still ongoing. Holley finally contacted the

insurance carrier, i:ind was. advised her claim had been settled and a check had

been issued. Holley also learned that Randall's claim had ·been settled for

$60,000 and
          .
            th'at his check had also been
                                      .
                                          issued. Both checks were mailed
                                                                       J
                                                                          to

King's office and both had cleared.
              I   .                '



      Based upon these facts, King was charged with two counts of theft by

failure to make required disposition of propert,Y. Just as with the previous file,

the Inquiry Commission has yet to issue a        for~al   charge.
                                       '\.


                                             4
                           (

         D. KBA File 17-DIS-0051
           Ron Brisbon hired King _in 2011 to represent hiin in a personal injury

  claim against Allstate Insurance. Since hiring King, Brisbon has been

  contacted by medical providers and bill .collectprs regarding unpaid medical
                                                                        ./

                               (        .
  bills. King consisten.tly told Brisbon that his daim had yet to settle-even as

  recently as Decemper 2016. However, when Brisbon contacted Allstate,

  Allstate informed Brisbon his claim had Jettied in 2012 and provided Brisbon a

  copy of the check. The Inquiry Commission has yet tO issue a formal charge,in

  this file.
     /



         E. KBA File 17-DIS-0155
                                                    /

           King agreed to represent a close friend, Robert Fell, in a personal     injury~   .
                       .                                    .
  action in .2013. In 2014, Fell was issued a check for approximately $12,000,

  but King told him these funds were only for his ~ehicle-.and that his doctor's

  visits were not covered. When Fell heard of King's arrest for stealing clients'

  funds, he called the insurance company. Fell discover_ed that the case had

 ·actually been settleg for, $50,000',
                                    .
                                       and the check had been
                                                          , made payable to
                                                                               ;
  both Fell and King's law gffice. The Inquiry Commission has yet to issue a

  fornial charge.

         F. KBA File 17-DIS-0166.
           Ira Littrell paid King a $1250 retainerron April 17, 2017," to i::epresent him

  ih a fraud case. King deposited the check iri his bank account that day. King
                                   .                        '
                                                        I                                .


  ~as     arrested on_ April 28, 2017, and (as~ of the date the motions in the current

, case were filed) has remained incarcerated. Littrell filed this complaint after he


                                              5
.....
f




         realized King would not be able to represent him in the matter or refund his

         money. The Inquiry Commission has yet to issue a formal charge related to

         this file.


                                                II. DISCIPLINE

                    King acknowledges that the conduct leading to the disciplinary and

        · criminal charges d~scribed in the. KB~ fil~s would be sufficient to permanently

         disbar him from the ·pr~ctice of law in the Commonwealth of Kentucky. He
                                                                          I
                                                                          '
         agrees that the conduct described in these files fails to comply with SCR 3.130-
                \                           '
         8.4(b), -8.4(c), -.1.3, and -1.lS(a). He also agrees that there are sufficient facts
                                           (j



         to justify the issuance of charges in the files on wJ.+ich he halyet to be charged.

        · King asks that this Court terminate all KBA proceedings against him by

        granting his motion to resign under terms of permanent disbarment pursuant

        to SCR 3.480(3). King understands that this decision is unconditional, final,

        and irrevocable and that he will never be reinstated to the practice of law in the ·

        Commonwealth of Kentucky.

                We agree that King's motion to withdraw his membership is appropriate

        pursuant to SCR 3.480(3). ·Therefore, it is hereby ORDERED            ~at:

            1. James Grant King is permane;ritly disbarred from the practice of law;

                and

            2. The Kentucky Bar Association's Petition f~r Temporary Suspension (in

                case number      2017-~C-000142-KB)     pursuant to SCR 3.165 is hereby ·

                denied as    moo~;   and



                                                    6
3. In a:ccordance witl'i·scR 3.4SO, King shall pay all costs associated·
                        .                 -                                                          (

   with these proceedings, .said sum being $182.45, for which execution,
                                                                 ,                                       .




   may issue from this Court upon finality of this Opinion and Order;

   and

4. Pti.rsuant to .SCR 3.390, King shall, within ten (10) days from the

   entry of this O,pinion and Order, notify all clients, in writing, o_f hi_s

   inability to represent them; notify, in writing, all courts' in which he

   has matters pending of his disbarment from the' practice of law; and
                         ,\...,

   furnh:;h copies of all letters of notice to the Office of Bar Counsel.

   Furthermore,
           .
                to the extent possible, King shall immediately cancel
                                                                   ·~




   and cease any advertising activities in which1 he .is engaged.

  All sitting .. All concur.

   ENTERED: September 28, 2017.




                                     CHI

                                                   • i··~".';'"f:-...-.(~.... :..   =.:·: ~ - .;.'
                                                      • ·" ~- ..... ·:~. •          :   •. +.
                                        r




                                       7